IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-09-00119-CV

   IN RE OLSHAN FOUNDATION REPAIR COMPANY, LLC AND
   OLSHAN FOUNDATION REPAIR COMPANY OF DALLAS, LTD


                                Original Proceeding


                           MEMORANDUM OPINION

       The Court has considered the petition for mandamus filed by Olshan Foundation

Repair Company, LLC and Olshan Foundation Repair Company of Dallas, LTD. We

note that two other Courts have recently resolved similar issues involving the relators.

See In re Olshan Foundation Repair Co., LLC., 277 S.W.3d 124 (Tex. App.—Dallas 2009,

orig. proceeding [mand. pending]); In re Olshan Foundation Repair Co., LLC., 2008 Tex.

App. LEXIS 9636 (Tex. App.—Fort Worth 2008, orig. proceeding [mand. pending]); In

re Olshan Foundation Repair Co., LLC., 2008 Tex. App. LEXIS 9660 (Tex. App.—Fort

Worth 2008, orig. proceeding [mand. pending]). The petition for writ of mandamus is

denied. The motion for sanctions filed by the real party in interest is denied. The stay

of the trial court proceedings previously granted by this Court is hereby lifted.


                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed July 1, 2009
[CV06]




In re Olshan Foundation Repair Company LLC   Page 2